DETAILED ACTION
The present office action is responsive to communications received on 11/13/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/13/2020 has been entered.

Status of Claims
Claims 8-11 and 17 were canceled.
Claims 23-25 are new.
Claims 1-7, 12-16, and 18-25 are pending.

Examiner’s note
Applicant should have indicated claim 23 as “new” since the claim was not entered during the AFCP 2.0 request.

Response to Arguments
With respect to the 35 USC § 103 
Applicant arguments against Merriman are moot in light of new grounds of rejection.
Applicant arguments with respect to claims 12 and 18 are moot in light of new grounds of rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-6, 14-16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bosley et al. (US 20030126122 A1) hereinafter referred to as Bosley in view of Miyata (US 20120254215 A1) hereinafter referred to as Miyata.

With respect to claim 1, Bosley discloses: A method comprising: in a multi-cloud computing environment comprising a plurality of cloud platforms (Bosley Fig. 1 paragraphs [0011 and 0025] illustrates a Skyris network with nodes 102 connected via an internet network 104 in addition to Fig. 3 par [0037] discloses the Skyris technology in a storage online environment acting similarly to a plurality of cloud platforms).
with each cloud platform comprising one or more nodes; (Bosley Fig. 3 illustrates each hypercube containing nodes such as node 201 wherein paragraphs [0034] discloses the prior art solution to “create local "neighborhoods", or groups of nodes” of manageable size).
Bosley paragraph [0037] discloses the Skyris framework mapped to the framework in: maintaining a decentralized metadata database framework, (Bosley paragraph [0128] discloses the Skyris distributed database, which means that the database in the Skyris framework is decentralized).
wherein each node comprises a decentralized metadata database component (paragraph [0030] discloses the node comprising storage device which stores “operating system 130; a browser program 132; and Skyris programming in the form of a plug-in 134.” as shown in fig. 1. Wherein with respect to Plug-in 134, paragraphs [0140] discloses the data structures stored and shown in fig. 9 which is a database association with Skyris 134. This means that every node has a decentralized database).
operatively coupled to each other decentralized metadata database component of the framework (paragraph [0141 and 0144] discloses that the data includes data about which nodes are in direct contact, which also means that the components are operatively in communication with each other).
and wherein each of at least two of the decentralized metadata database components stores a set of metadata records (Bosley paragraph [148-0149] discloses that every node data file has medatada and content, which means the metadata and corresponding content data are associated with a node file wherein the nodes store and share this information) corresponding to protected data stored across the plurality of cloud platforms; (Bosley paragraphs [0130] with respect to the protected data sets the precedence that content discussed in the prior art and that is to be downloaded can be hash blocks of small sizes, which can be encrypted and hashed which means that they are protected data).
managing one or more access requests directed to the protected data through one or more of the decentralized metadata database components of the framework; (Bosley paragraph [0148] discloses a “requesting node” for the hashed file that is divided to chunks which is the same as the hash blocks of small sizes which were mentioned in the prior limitation).
and maintaining a data protection engine at each of the plurality of nodes, (Bosley paragraph [0140] the protection engine is doing the same functionalities as the Skyris software 134 show in Fig. 1).
wherein the data protection engine at each node maintains a node state, (Bosley paragraph [0063] discloses that each node has a set of direct contacts wherein paragraph [0083 and 0141] disclose each node knows information about the other nodes such as if the node was alive, which means that each node includes data on the state of other nodes to which the node is connected).
one or more data protection policies, (Bosley [0144] discloses each node providing redundancy to prevent information loss wherein the policies are illustrated in Fig. 9).
and a distributed state monitor; (Bosley [0143] discloses nodes sharing the contact information with other nodes, which means that the data of the state monitor is distributed).
wherein each data protection engine of each node publishes its node state to other nodes via the decentralized metadata database framework; (Bosley claim 2 discloses “node learns about changes in the state of a given indirect contact from the same direct contact from which it learned the indirect 
wherein the node state comprises at least one of node location awareness data and local repository awareness data; (Bosley [0148] discloses “The shared neighborhood data also includes … network location of the node 972 … a list of nodes storing the file 964 [and] indicating that the copy is still available at its location”. The location of the node 972 is mapped to the node location awareness data and the list of nodes storing the file with an indication that a copy is still available are mapped to a local repository awareness data).
and wherein the method is implemented via one or more processing devices each comprising a processor coupled to a memory. (Bosley as shown in Fig. 1 the different types of nodes, such as personal computers, smart phones and watches, which must have a processor coupled with a memory).
Bosley does not explicitly disclose: wherein, in response to a protected data access request from a client, the distributed state monitor of a given node checks the state of protected data prior to responding to the protected data access request;
However, Miyata [0003] in an analogous art teaching distributed file system comprising metadata, discloses: wherein, in response to a protected data access request from a client, the distributed state monitor of a given node checks the state of protected data prior to responding to the protected data access request; (Miyata [0073] discloses “when in a stopped state, if the storage node 3 receives an object request from a client 1, the operating state determination unit 313 determines that the operating state needs to be changed to an active state.” See also Miyata [0084]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bosley wherein, in response to a protected data access request from a client, the distributed state monitor of a given node checks the state of protected data 

With respect to claim 2, Bosley in view of Miyata disclose: The method of claim 1, wherein the decentralized metadata database framework utilizes a distributed hash table approach to maintain the set of metadata records. (Bosley using the Skires framework paragraph [0130] discloses using hash to verify secure data is trusted. Also, paragraph [0132] explicitly discloses the prior art supports “distributed hash table” wherein paragraph [0147] discloses a list containing file hash value and associated metadata).

With respect to claim 3, Bosley in view of Miyata disclose: The method of claim 1, wherein each metadata record maintains a mapping of one or more abstract addresses for the protected data to the one or more nodes upon which the protected data is physically stored. (Bosley paragraph [0148] discloses the keywords associated with the file, which refers to the metadata, includes list 964 of nodes and their addresses, which are mapped to the abstract addresses, containing a copy of the file).

With respect to claim 5, Bosley in view of Miyata disclose: The method of claim 1, wherein the protected data is partitioned into chunks and stored across at least two or more nodes. (Bosley paragraph [0149] discloses file, which was shown previously to contain the metadata, is partitioned to chunks. Wherein paragraph [0149] discloses list of nodes storing the file copy entry wherein that copy entry includes sub-portions of the file; as shown in one embodiment fig. 30 step 3038 a request can be made for a file chunk from a node which means the chunk is stored on the node).

With respect to claim 6, Bosley in view of Miyata disclose: The method of claim 5, wherein a content defined chunking algorithm is used to partition the protected data. (Bosley [0149] discloses “Each such file copy entry includes the file's hash value 982, a list of the hash values of each of a set of chunks, or sub-portions of the file” wherein the prior art uses an algorithm to implement their method as implicitly disclosed by Bosley in paragraph [0136]).

With respect to claim 14, Bosley in view of Miyata disclose: The method of claim 1, wherein the one or more data protection policies are published by any given node to the other nodes. (Bosley paragraph [0144] shows all the data shown in Fig. 9 are shared between nodes wherein that data as shown in Fig. 9 include rules to provide redundancy to prevent information loss as explained in the paragraph).

With respect to claim 15, Bosley in view of Miyata disclose: The method of claim 1, wherein the one or more data protection policies comprise a protected data placement policy that instructs the nodes where among the nodes that given protected data is to be stored. (Bosley paragraph [0148] discloses a determination which means there is a policy as to which nodes are close to each other to make a determination which node copy to send to a requesting node).

With respect to claim 16, Bosley in view of Miyata disclose: The method of claim 15, wherein the one or more data protection policies are configurable based on one or more of protection, cost, and performance factors.  (Bosley paragraph [0148] discloses that downloading information in general, not just protection policies, depends on determining node proximity to pair of nodes to determine which copy is most appropriate to requesting node, which means that performance is a factor).

With respect to claim 19, Bosley discloses: An article of manufacture comprising a non-transitory processor- readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by at least one processing device causes said at least one processing device to perform: in a multi-cloud computing environment comprising a plurality of cloud platforms (Bosley Fig. 1 paragraphs [0011 and 0025] illustrates a Skyris network with nodes 102 connected via an internet network 104 in addition to Fig. 3 par [0037] discloses the Skyris technology in a storage online environment acting similarly to a plurality of cloud platforms).
with each cloud platform comprising one or more nodes; (Bosley Fig. 3 illustrates each hypercube containing nodes such as node 201 wherein paragraphs [0034] discloses the prior art solution to “create local "neighborhoods", or groups of nodes” of manageable size).
Bosley paragraph [0037] discloses the Skyris framework mapped to the framework in: maintaining a decentralized metadata database framework, (Bosley paragraph [0128] discloses the Skyris distributed database, which means that the database in the Skyris framework is decentralized).
wherein each node comprises a decentralized metadata database component (paragraph [0030] discloses the node comprising storage device which stores “operating system 130; a browser program 132; and Skyris programming in the form of a plug-in 134.” as shown in fig. 1. Wherein with respect to Plug-in 134, paragraphs [0140] discloses the data structures stored and shown in fig. 9 which is a database association with Skyris 134. This means that every node has a decentralized database).
operatively coupled to each other decentralized metadata database component of the framework (paragraph [0141 and 0144] discloses that the data includes data about which nodes are in direct contact, which also means that the components are operatively in communication with each other).
and wherein each of at least two of the decentralized metadata database components stores a set of metadata records (Bosley paragraph [148-0149] discloses that every node data file has corresponding to protected data stored across the plurality of cloud platforms; (Bosley paragraphs [0130] with respect to the protected data sets the precedence that content discussed in the prior art and that is to be downloaded can be hash blocks of small sizes, which can be encrypted and hashed which means that they are protected data). 
managing one or more access requests directed to the protected data through one or more of the decentralized metadata database components of the framework; (Bosley paragraph [0148] discloses a “requesting node” for the hashed file that is divided to chunks which is the same as the hash blocks of small sizes which were mentioned in the prior limitation).
and maintaining a data protection engine at each of the plurality of nodes, (Bosley paragraph [0140] the protection engine is doing the same functionalities as the Skyris software 134 show in Fig. 1).
wherein the data protection engine at each node is configured to maintain a node state, (Bosley paragraph [0063] discloses that each node has a set of direct contacts wherein paragraph [0083 and 0141] disclose each node knows information about the other nodes such as if the node was alive, which means that each node includes data on the state of other nodes to which the node is connected).
one or more data protection policies, (Bosley [0144] discloses each node providing redundancy to prevent information loss wherein the policies are illustrated in Fig. 9).
and a distributed state monitor; (Bosley [0143] discloses nodes sharing the contact information with other nodes, which means that the data of the state monitor is distributed).
wherein each data protection engine of each node publishes its node state to other nodes via the decentralized metadata database framework; (Bosley claim 2 discloses “node learns about changes in the state of a given indirect contact from the same direct contact from which it learned the indirect contact's index and network address” based on shared neighborhood metadata recited in paragraph [0147]).
and wherein the node state comprises at least one of node location awareness data and local repository awareness data.  (Bosley [0148] discloses “The shared neighborhood data also includes … network location of the node 972 … a list of nodes storing the file 964 [and] indicating that the copy is still available at its location”. The location of the node 972 is mapped to the node location awareness data and the list of nodes storing the file with an indication that a copy is still available are mapped to a local repository awareness data).
Bosley does not explicitly disclose: wherein, in response to a protected data access request from a client, the distributed state monitor of a given node checks the state of protected data prior to responding to the protected data access request; 
However, Miyata [0003] in an analogous art teaching distributed file system comprising metadata, discloses: wherein, in response to a protected data access request from a client, the distributed state monitor of a given node checks the state of protected data prior to responding to the protected data access request; (Miyata [0073] discloses “when in a stopped state, if the storage node 3 receives an object request from a client 1, the operating state determination unit 313 determines that the operating state needs to be changed to an active state.” See also Miyata [0084]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bosley wherein, in response to a protected data access request from a client, the distributed state monitor of a given node checks the state of protected data prior to responding to the protected data access request as disclosed by Miyata in order to improve lower power consumption in a distributed file system (see Miyata [0009]).

With respect to claim 20, Bosley discloses: A system comprising: one or more processing devices including a processor coupled to memory and configured to: in a multi-cloud computing environment comprising a plurality of cloud platforms (Bosley Fig. 1 paragraphs [0011 and 0025] 
with each cloud platform comprising one or more nodes; (Bosley Fig. 3 illustrates each hypercube containing nodes such as node 201 wherein paragraphs [0034] discloses the prior art solution to “create local "neighborhoods", or groups of nodes” of manageable size).
Bosley paragraph [0037] discloses the Skyris framework mapped to the framework in: maintain a decentralized metadata database framework, (Bosley paragraph [0128] discloses the Skyris distributed database, which means that the database in the Skyris framework is decentralized).
wherein each node comprises a decentralized metadata database component (paragraph [0030] discloses the node comprising storage device which stores “operating system 130; a browser program 132; and Skyris programming in the form of a plug-in 134.” as shown in fig. 1. Wherein with respect to Plug-in 134, paragraphs [0140] discloses the data structures stored and shown in fig. 9, which is a database association with Skyris 134. This means that every node has a decentralized database).
operatively coupled to each other decentralized metadata database component of the framework (paragraph [0141 and 0144] discloses that the data includes data about which nodes are in direct contact, which also means that the components are operatively in communication with each other).
and wherein each of at least two of the decentralized metadata database components stores a set of metadata records (Bosley paragraph [148-0149] discloses that every node data file has medatada and content, which means the metadata and corresponding content data are associated with a node file wherein the nodes store and share this information) corresponding to protected data stored across the plurality of cloud platforms; (Bosley paragraphs [0130] with respect to the protected data . 
manage one or more access requests directed to the protected data through one or more of the decentralized metadata database components of the framework; (Bosley paragraph [0148] discloses a “requesting node” for the hashed file that is divided to chunks which is the same as the hash blocks of small sizes which were mentioned in the prior limitation).
and maintain a data protection engine at each of the plurality of nodes, (Bosley paragraph [0140] the protection engine is doing the same functionalities as the Skyris software 134 show in Fig. 1).
wherein the data protection engine at each node is configured to maintain a node state, (Bosley paragraph [0063] discloses that each node has a set of direct contacts wherein paragraph [0083 and 0141] disclose each node knows information about the other nodes such as if the node was alive, which means that each node includes data on the state of other nodes to which the node is connected).
one or more data protection policies, (Bosley [0144] discloses each node providing redundancy to prevent information loss wherein the policies are illustrated in Fig. 9).
and a distributed state monitor; (Bosley [0143] discloses nodes sharing the contact information with other nodes, which means that the data of the state monitor is distributed).
wherein each data protection engine of each node publishes its node state to other nodes via the decentralized metadata database framework; (Bosley claim 2 discloses “node learns about changes in the state of a given indirect contact from the same direct contact from which it learned the indirect contact's index and network address” based on shared neighborhood metadata recited in paragraph [0147]).
and wherein the node state comprises at least one of node location awareness data and local repository awareness data. (Bosley [0148] discloses “The shared neighborhood data also includes … network location of the node 972 … a list of nodes storing the file 964 [and] indicating that the copy is node location awareness data and the list of nodes storing the file with an indication that a copy is still available are mapped to a local repository awareness data).
Bosley does not explicitly disclose: wherein, in response to a protected data access request from a client, the distributed state monitor of a given node checks the state of protected data prior to responding to the protected data access request,
However, Miyata [0003] in an analogous art teaching distributed file system comprising metadata, discloses: wherein, in response to a protected data access request from a client, the distributed state monitor of a given node checks the state of protected data prior to responding to the protected data access request, (Miyata [0073] discloses “when in a stopped state, if the storage node 3 receives an object request from a client 1, the operating state determination unit 313 determines that the operating state needs to be changed to an active state.” See also Miyata [0084]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bosley wherein, in response to a protected data access request from a client, the distributed state monitor of a given node checks the state of protected data prior to responding to the protected data access request as disclosed by Miyata in order to improve lower power consumption in a distributed file system (see Miyata [0009]).

With respect to claim 21, Bosley in view of Miyata disclose: The article of manufacture of claim 19, wherein each metadata record maintains a mapping of one or more abstract addresses for the protected data to the one or more nodes upon which the protected data is physically stored. (Bosley paragraph [0148] discloses the keywords associated with the file, which refers to the metadata, includes list 964 of nodes and their addresses, which are mapped to the abstract addresses, containing a copy of the file).

Claims 4, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bosley and Miyata as applied to claims 1-3, 5-6, 14-16, and 19-21 above, and further in view of Merriman et al. (US 20130290249 A1) hereinafter referred to as Merriman.

With respect to claim 4, Bosley in view of Miyata disclose: The method of claim 3, 
They do not explicitly disclose: wherein the mapping is in the form of a key-value pair.  
However, Merriman in an analogous art discloses: wherein the mapping is in the form of a key-value pair. (Merriman [0281] discloses “sharding of the database in data chunks” wherein database is organized into documents. Some examples of document organization formats include BSON “in which zero or more key/value pairs are stored as a single entity”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bosley and Miyata as combined above wherein the mapping is in the form of a key-value pair disclosed by Merriman because this allows establishing current state information for the data distributed throughout the database (see Merriman paragraph [0284]).

With respect to claim 18, Bosley in view of Miyata disclose: The method of claim 1, 
They do not explicitly disclose: wherein the given node periodically sends out one or more heartbeat signals to check the state of protected data.
However, Merriman in an analogous art discloses: wherein the given node periodically sends out one or more heartbeat signals to check the state of protected data. (Merriman [0217] discloses “generating heartbeat communication messages, acknowledging replication operations based on a threshold number of nodes” which is interpreted as heartbeat to check state of data being replicated).


With respect to claim 22, Bosley in view of Miyata disclose: The article of manufacture of claim 21,   
They do not explicitly disclose: wherein the mapping is in the form of a key-value pair.  
However, Merriman in an analogous art discloses: wherein the mapping is in the form of a key-value pair. (Merriman [0281] discloses “sharding of the database in data chunks” wherein database is organized into documents. Some examples of document organization formats include BSON “in which zero or more key/value pairs are stored as a single entity”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bosley and Miyata as combined above wherein the mapping is in the form of a key-value pair disclosed by Merriman because this allows establishing current state information for the data distributed throughout the database (see Merriman paragraph [0284]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bosley and Miyata as applied to claims 1-3, 5-6, 14-16, and 19-21 above, and further in view of Storer et al. (US 8930648 B1) hereinafter referred to as Storer.

With respect to claim 7, Bosley in view of Miyata disclose: The method of claim 6, 
 wherein the content defined chunking algorithm enables one or more of a deduplication functionality and a version control functionality with respect to the chunks of protected data.
However, Storer in an analogous art discloses: wherein the content defined chunking algorithm enables one or more of a deduplication functionality and a version control functionality with respect to the chunks of protected data. (Storer column 6 lines 50-65 disclsoe “a current version of the global chunk data structure 380 is used for deduplication during the current epoch and delta chunk data structures 385A, 3805B are maintained to record changes between the versions of the global chunk data structure 380 for the current epoch and the next epoch”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bosley and Miyata as combined above wherein the content defined chunking algorithm enables one or more of a deduplication functionality and a version control functionality with respect to the chunks of protected data as disclosed by Storer for better utilization of memory space (see column 2 lines 25-55).

Claims 12, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bosley and Miyata as applied to claims 1-3, 5-6, 14-16, and 19-21 above, and further in view of Black et al. (US 20160292186 A1) hereinafter referred to as Black.

With respect to claim 12, Bosley in view of Miyata disclose: The method of claim 1, 
They do not explicitly disclose: wherein the node state is accessible inline with a request to access protected data.  
However, Black in an analogous art discloses: wherein the node state is accessible inline with a request to access protected data. (Black [0030-0036] and Fig. 7 disclose “metadata, application 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bosley and Miyata as combined above wherein the node state is accessible inline with a request to access protected data in order to determine when to propagate and other DDSs nodes that may be considered for propagation (see Black [0035]).

With respect to claim 23, Bosley in view of Miyata disclose: The article of manufacture of claim 19, 
They do not explicitly disclose: wherein the node state is accessible inline with a request to access protected data.  
However, Black in an analogous art discloses: wherein the node state is accessible inline with a request to access protected data. (Black [0030-0036] and Fig. 7 disclose “metadata, application developers may define Data Driven Structures (DDSs) in-line with the specific data to be consumed by a particular distributed data collection system client … the propagation process may verify a DDS state” wherein the propagation process is mapped to a request to access protected data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bosley and Miyata as combined above wherein the node state is accessible inline with a request to access protected data in order to determine when to propagate and other DDSs nodes that may be considered for propagation (see Black [0035]).

Claims 13, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bosley and Miyata as applied to claims 1-3, 5-6, 14-16, and 19-21 above, and further in view of Sporny et al. (US 20080077635 A1) hereinafter referred to as Sporny.

With respect to claim 13, Bosley in view of Miyata disclose: The method of claim 1, 
They do not explicitly disclose “a duplicate factor parameter”.
Bosley does not explicitly disclose: wherein the one or more data protection policies comprise one or more of a storage mode parameter, a duplication factor parameter, and protected data integrity check interval parameter.
However, Sporny in an analogous art discloses wherein the one or more data protection policies comprise a duplication factor parameter. (Sporny [0009] discloses “storage server nodes called chunk servers. The file system is built for fault tolerance and access speed. A file may be replicated as many as 3 times on the network or more for highly accessed files” the number of times a file is replicated up to three times which means that there is a duplication factor parameter as explained by the applicant in their specifications page 9 lines 16-24.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bosley and Miyata as combined above wherein the one or more data protection policies comprise a duplication factor parameter as disclosed by Sporny in order to ensure a certain level of fault tolerance and access speed (see Sporny paragraph [0009]).  

With respect to claim 24, Bosley in view of Miyata disclose: The method of claim 1, 
They do not explicitly disclose: wherein the local repository awareness data comprises available storage space within the local repository of each node.
However, Sporny in an analogous art discloses: wherein the local repository awareness data comprises available storage space within the local repository of each node. (Sporny [0081] discloses “The storage acceptance message may contain optional information such as amount of free space on the file system”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bosley and Miyata as combined above wherein the one or more data protection policies comprise a duplication factor parameter as disclosed by Sporny in order to ensure a certain level of fault tolerance and access speed (see Sporny paragraph [0009]).

With respect to claim 25, Bosley in view of Miyata disclose: The article of manufacture of claim 19, 
They do not explicitly disclose: wherein the local repository awareness data comprises available storage space within the local repository of each node.
However, Sporny in an analogous art discloses: wherein the local repository awareness data comprises available storage space within the local repository of each node. (Sporny [0081] discloses “The storage acceptance message may contain optional information such as amount of free space on the file system”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bosley and Miyata as combined above wherein the one or more data protection policies comprise a duplication factor parameter as disclosed by Sporny in order to ensure a certain level of fault tolerance and access speed (see Sporny paragraph [0009]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANY S GADALLA whose telephone number is (571)272-2322.  The examiner can normally be reached on Mon to Fri 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.S.G./Examiner, Art Unit 2493                                                                                                                                                                                                        
/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493